Citation Nr: 1643363	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  12-35 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel








INTRODUCTION

The Veteran served on active duty from February 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  


FINDING OF FACT

The Veteran's PTSD is medically linked to a verified stressor during active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD are satisfied. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to service connection for PTSD.  For the following reasons, the Board finds that service connection is established. 

Service connection means that a Veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (west 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a). 

Specific to claims for PTSD, there must be medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2015), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).  

The regulations regarding service connection for PTSD provide that if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304(f)(3)(2015).

For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id. 



With regard to evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) , this regulation provides that, for VA purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV).  (The Board notes that the DSM-IV has recently been updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations, including § 4.125, to reflect this update. 79 Fed. Reg. 45093. The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014, and do not apply to appeals already certified to the Board or pending before the Board.  Id.)

The Board notes that the Veteran's service personnel records are unavailable.  In November 2009, the National Personnel Records Center (NPRC) indicated that the records either didn't exist or they were not located at NPRC.  Many subsequent attempts were made to obtain the service medical records, to no avail; all of those attempts have been documented in the record.  Specifically, in a January 2010 memorandum, the RO set forth all the steps that were taken in an attempt to obtain the Veteran's personnel records.  The RO determined that all efforts to obtain the needed military information have been exhausted; further attempts would be futile and that, based on those facts, the records are unavailable. 

The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant. See Russo v. Brown, 9 Vet. App. 46 (1996).



The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Here, the service connection elements for PTSD are satisfied.  The Board finds that the Veteran experienced an in-service stressor, he has a current diagnosis of PTSD, and the record supports the causal relationship between the verified stressor and the current diagnosis of PTSD.  Because the evidence is at least in equipoise, the Veteran's claim for service connection for PTSD will be granted.  

The Veteran's DD-214 shows that the he served in Vietnam; his Military Occupational Specialty (MOS) was 11C2O, infantry mortar crewman; and that he was awarded the National Defense Service Medal, the Vietnam Service Medal with one Bronze Service Star, the Vietnam Campaign Medal with 60 Device, and the Expert Badge with Rifle Bar (none of which denotes actual combat).   

The Veteran's lay statements establish his in-service stressor, as they are related to his fear of hostile military or terrorist activity.  In a September 2009 statement, the Veteran described walking into a booby trap with his unit medic while on patrol.  He reported seeing a flash, losing his hearing, and experienced his right side being singed.  He noted that after the explosion, he started firing his weapon thinking he was in an ambush.  He reported that despite these events, he refused to go on a medivac.  After returning from patrol, he was directed to report to a base in Da Nang, Vietnam to be medically evaluated.  He later recounted the same in-service stressor in his December 2012 Appeal to the Board (VA Form 9).  Thus, the in-service stressor element of service connection for PTSD is satisfied.  See 38 C.F.R. § 3.304(f)(3).  

The Veteran has a current diagnosis of PTSD.  His service treatment records reveal that he was diagnosed with schizophrenia after being hospitalized in-service in September 1971.  The records show that he reported increasing pressure and depression in Vietnam over isolation and ridicule for his religion.  He felt guilty with a sense that he was going to have a nervous breakdown.  During his time in the hospital, the medical staff noted that he was confused and appeared to be hallucinating.  They further noted that he gradually re-integrated, became more outspoken, and showed gradual improvement.  Ultimately, he received a medical discharge as a result of schizophrenia.  

He was afforded a VA examination in March 2009.  The examiner diagnosed the Veteran with PTSD and stated that based on his current examination, the Veteran met the criteria for PTSD and not schizophrenia because all of his symptoms pointed to PTSD.  Of note, the examiner stated that he could not justify or substantiate a diagnosis of schizophrenia at the time of the examination.  

An August 2010 VA mental health treatment record confirmed the Veteran's misdiagnosis.  The VA provider stated that the Veteran met the full criteria for PTSD and that in gathering his treatment records, it became apparent the Veteran was misdiagnosed because he did not have symptoms consistent with schizophrenia.  Rather, the provider noted that all of the symptoms the Veteran had were consistent with severe PTSD, a diagnosis that was not known of or named at the time of his in-service hospitalization.  



An April 2011 VA examination echoed the findings of the March 2009 examination.  The Veteran's PTSD diagnosis was confirmed and the examiner noted that the claimed stressors occurred while in Vietnam and resulted in fear and horror involving hostile military activity. 

The forgoing diagnoses of PTSD are presumed to accord with the DSM-IV criteria, and were rendered during the pendency of this claim.  Cohen v. Brown, 10 Vet. App. 128, 139-42 (1997).  Based on the foregoing medical evidence, the Board finds that the Veteran has a current diagnosis of PTSD.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a). 

Finally, there is a medical nexus between the verified in-service stressor and the Veteran's current PTSD diagnosis.  VA treatment records from February 2009 show, "the traumas suffered, which resulted in PTSD, were from combat when active duty in Vietnam, as his suffered horrific traumas and witnessed inhumane and grotesque atrocities."  February 4, 2009 VA Treatment Records at 15.  The March 2009 VA examiner noted that the Veteran's psychological stressors were from Vietnam War experiences and seeing dead bodies.  VA treatment records from June 2009 noted that the Veteran's, "symptoms of PTSD from traumas experienced when in combat in Vietnam [were] ongoing."  June 19, 2009 VA Treatment Record at 9.  Additionally, the April 2011 VA examiner, a clinical psychologist, related the Veteran's PTSD to his in-service stressors and his fear of hostile military or terrorist activity.  Finally, as noted above, the VA medical providers noted that the Veteran's in-service diagnosis of schizophrenia was incorrect and that he was actually suffering from PTSD while in-service.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that a medical nexus exists between the Veteran's PTSD and the verified stressor incurred in service.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55; 38 C.F.R. § 3.304(f). 


Because all three service connection elements are satisfied, service connection for an acquired psychiatric disorder to include PTSD is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 3.304(f); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that when the evidence is in relative equipoise, the claimant prevails). 


ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


